Citation Nr: 0528170	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  01-08 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO determined that new and 
material evidence adequate to reopen the claim for service 
connection for schizophrenia had not been submitted.  

A video conference hearing was scheduled at the RO before a 
member of the Board in January 2002 as requested by the 
veteran; however, he failed to report and a request for 
postponement had not been received and granted.  The case 
will be decided as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.704 (2004).

On December 9, 2002, the Board issued a decision which 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  The veteran 
thereafter appealed the December 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2003, the Secretary of Veterans Affairs, by and 
through the Office of the General Counsel, and the appellant, 
represented by an attorney, filed a Joint Motion for Remand 
(Joint Motion).  The Joint Motion requested that the Court 
vacate the Board's December 2002 decision due to the Board's 
failure to ensure that VA satisfied the notice requirements 
of 38 U.S.C.A. § 5103(a) and that the matter be remanded to 
the Board.  The Joint Motion stated that there was no 
indication that the notice information relied on by the Board 
actually notified the appellant of what specific information 
was needed to substantiate his claim.  VA, in providing 
notice to the appellant of any information or evidence needed 
to substantiate his claim, should indicate which portion of 
the information and evidence the appellant was to provide and 
which portion VA would obtain on his behalf.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (Board must identify documents which 
establish compliance with VCAA).  By an Order dated in June 
2003, the Court granted the Joint Motion, and the case was 
thereafter returned to the Board.  

The Board remanded the claim in December 2003 for the RO to 
ensure that all notification and duty to assist provisions of 
the law were completed.  Most recently, the RO, in a 
supplemental statement of the case (SSOC) issued in January 
2005, determined that new and material evidence adequate to 
reopen the claim for service connection for a psychiatric 
disorder had not been submitted.  The case has been returned 
to the Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  In March 1979, the Board denied entitlement to service 
connection for a neuropsychiatric disorder.  In May 1990, the 
Board determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  In July 1991, the 
Board dismissed the claim for lack of jurisdiction.

3.  In March 2000 the RO determined that new and material 
evidence adequate to reopen the claim for schizophrenia had 
not been submitted.  The veteran was notified of the decision 
and his appellate rights by letter dated in March 2000.  He 
did not appeal the decision and it became final.  

4.  The evidence submitted since the March 2000 rating 
decision does not bear directly and substantially upon the 
issue at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSIONS OF LAW

1.  The March 2000 RO decision that new and material evidence 
adequate to reopen the claim for schizophrenia had not been 
submitted is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. §§ 20.302, 20.1103.

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
has not been received, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5103, 5103A(f), 
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran's claim was received in April 2000 and 
a rating was issued in May 2001.  The Board acknowledges that 
the timing of the notice in this case was noncompliant with 
the statutory requirement that it should precede the initial 
RO decision; however, the Board finds that this notice error 
was not prejudicial to the appellant.  The proper subsequent 
VA process, in this case consisting of subsequent RO 
adjudicative actions, a VCAA notification letter and a Board 
remand essentially cured the error in the timing of notice, 
and afforded the appellant a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In a letter sent in March 2004, the RO notified the appellant 
of evidence needed to reopen his claim.  The RO notified the 
appellant of the four required content elements specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3159(b)(1).  He was notified of the information and 
evidence not of record (1) needed to substantiate his claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) to provide "any evidence in 
[his] possession that pertains" to his claim.  

Further, the appellant was advised, by virtue of a detailed 
October 2001 statement of the case and a SSOC issued in 
January 2005 and May 2005 of the pertinent law and what the 
evidence must show in order to substantiate his claim.  In 
addition, the January 2005 SSOC provided the appellant with 
the new regulations implementing the VCAA.  We therefore 
believe that appropriate notice has been given in this case.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 125.  For these reasons, any failure in the 
language of VCAA notice by the RO constituted harmless error.  
It is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  

It appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In May 2005 the veteran 
wrote that he had no additional evidence to submit and wished 
to have his case forwarded to the Board for a decision.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Finality and materiality

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2003).  Absent an appeal, a decision of a duly constituted 
rating agency or other agency of original jurisdiction shall 
be final and binding on all VA field offices as to 
conclusions based upon evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C.A. § 5104.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103).  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 2002).  With regard to a claim which has been 
disallowed, the claim shall be reopened, and the former 
disposition of the claim reviewed if new and material 
evidence is secured or presented.  38 U.S.C.A. § 5108 (West 
2002).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2001).

The Board notes that 38 C.F.R. § 3.156 has been amended, and 
that the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change is not applicable in the present case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).


III.  Factual background and analysis

In an initial claim received in April 1978, the veteran 
sought entitlement to service connection for "nerves" that 
began in 1970 and noted that he had been admitted to a VA 
hospital in March 1978.  He also stated he had been treated 
for nerves by H.E.A., M.D., in June 1970.  In a rating 
decision in September 1978, the RO denied entitlement to 
service connection for schizophrenia, chronic 
undifferentiated type which was the established clinical 
diagnosis shown in a hospital summary.  The RO found that 
service records showed no history, complaints, findings or 
diagnosis of a nervous disorder and that schizophrenia was 
not shown within the presumptive period following separation 
from service.  

The veteran appealed the September 1978 rating decision and 
in March 1979 the Board issued a decision that denied 
entitlement to service connection for a neuropsychiatric 
disorder.  The Board concluded that a neuropsychiatric 
disorder was not incurred in or aggravated by military 
service and a psychosis was not manifested to a degree of ten 
percent within one year after service.  Evidence considered 
consisted of the service medical records, a VA hospital 
summary covering a period from March to August 1978, and a 
certificate of attending physician.   Dr. H.E.A. indicated he 
had treated the veteran in February 1976 for myositis, in 
August 1978 for contact dermatitis of the scrotum.  In August 
1978 the veteran was in for a form to be completed and gave a 
history of black out treated at VA Hospital.  The Board found 
that a neuropsychiatric disorder was not demonstrated in 
service and that a nervous disorder was first clinically 
manifested in March 1978.  The veteran's contention that he 
had been treated by Dr. H.E.A. in June 1970 was not supported 
by Dr. H.E.A.'s report of treatment.  

Subsequently, with regard to a nonservice-connected pension 
claim, the veteran submitted in November 1979 a certificate 
of attending physician from Dr. H.E.A. similar to the 
previous certificate and noting a history of nervous black 
out spells since 1970.  A diagnosis was entered of mild black 
out with no loss of consciousness and of undetermined cause.  
Treatment records from Dr. J.M.J. for a period from 1977 to 
1980 show complaints and treatment for disorders other than 
nerves.

In February 1989, the veteran attempted to reopen his claim 
for service connection.  The RO denied the claim and the 
veteran appealed to the Board.  Evidence of record included 
the evidence previously considered at the time of the Board's 
March 1979 denial.  Additional evidence considered were 
records received in February 1990 from Dr. J.M.J. that showed 
a diagnosis of psychosis-controlled and a notice of an April 
1981 decision of Social Security Administration (SSA) 
regarding disability benefits.  The SSA decision contained a 
finding that the veteran had had a one-month period of 
hospitalization for chronic undifferentiated schizophrenia in 
August 1980.  A private hospital record showed admission in 
December 1982 with a final diagnosis of chronic peptic ulcer 
disease and psychosis.  Lay statements from friends were to 
the effect that the veteran was not the same person upon his 
return from military service as he had been at the time of 
his entry onto active duty.  The veteran testified at a 
personal hearing in August 1989 as to his inservice 
psychiatric symptoms and post-service treatment.  He 
testified that after service he had gone to a doctor who was 
now dead and that he had been first diagnosed as having an 
acquired psychiatric disorder in 1978.  

After review of the evidence, in May 1990, the Board 
determined that the evidence submitted subsequent to the 
March 1979 decision, while new, did not establish a new 
factual basis on which to grant service connection for an 
acquired psychiatric disorder. 

In July 1991, the Board found that the claims folder did not 
reflect the addition of any evidence since the Board's May 
1990 decision and dismissed the claim for lack of 
jurisdiction.  Although an appeal was filed with the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims) (Court), the appellant withdrew the appeal 
and the appeal was dismissed in November 1992.  

In a September 1992 rating decision, after review of a 
hospitalization summary for a period in January 1992, the RO 
determined that new and material evidence had not been 
received and that service connection for a psychiatric 
disorder remained denied.  The veteran did not appeal this 
decision and it became final.  

Evidence in the claims file submitted with regard to a 
nonservice-connected pension claim included summaries for 
periods of hospitalization for schizophrenia in 1978, 1980, 
1981 and 1992.  Also, a medical certificate from Dr. J.M.J. 
in September 1998 shows a history of chronic psychiatric 
problems and a diagnosis of schizophrenia.  In addition, a 
report of a VA Compensation and Pension (C&P) examination in 
April 1999 includes a history provided by the veteran of his 
illness and shows a diagnosis of schizophrenia, paranoid 
type.  A treatment record from Dr. J.M.J. includes a July 
1999 entry that reflects the veteran's history and a 
diagnosis of schizophrenia.  

In December 1999 the veteran filed for a chronic nerve 
disorder.  The RO notified the veteran of the evidence needed 
to complete his claim.  He submitted an unsigned letter from 
Dr. J.M.J. noting that the veteran suffered from 
schizophrenia and based on the veteran's report, his problem 
began at the end of his military duty in 1970 and he had been 
unable to work since approximately 1977.  After review, the 
RO determined in a March 2000 rating decision that although 
the statement from Dr. J.M.J. was new, it failed to establish 
that the veteran's condition was due to service.  The RO 
found that new and material evidence adequate to reopen the 
claim for schizophrenia has not been submitted.  The veteran 
was notified of the decision and his appeal rights by a 
letter dated in March 2000.  The appellant was provided 
notice of the decision and appellate rights, but an appeal 
was not initiated from that decision.  Therefore the March 
2000 decision became final.  

The Board observes that the previously considered evidence 
showed that the veteran had schizophrenia, but failed to show 
such in service, within the presumptive period or relate a 
psychiatric disorder to service.  The veteran contends that 
the evidence he has submitted is new and material, warranting 
reopening and a grant of his claim for service connection for 
a psychiatric disorder.

The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must find that new and material evidence has been 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

If new and material evidence is presented, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  However, the first element is whether new and 
material evidence has been submitted and if not, then the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

The last final decision in this case is the March 2000 rating 
decision.  Since that time, additional evidence has been 
added to the record in conjunction with the appellant's 
attempt to reopen his claim.  The Board has reviewed the 
evidence submitted subsequent to the March 2000 decision, in 
the context of all the evidence of record.  

In June 2000 the veteran submitted a signed copy of the 
December 1999 letter from Dr. J.M.J.  This letter, although 
now signed, is a duplicate copy of the letter previously 
submitted and considered by the RO in its March 2000 rating 
decision.  Duplicate documents, by their very nature, may not 
be new and material.  38 C.F.R. § 3.156(a).

With his notice of disagreement, the veteran submitted 
private treatment records for current treatment for 
schizophrenia from January 1999 to May 2001 showing a history 
of first psychotic break in 1978.  Private treatment records 
secured by the RO for a period from December 2001 to October 
2003 show treatment for psychosis in December 2001, for 
schizophrenia in April 2002 and for anxiety in July 2002.  VA 
treatment records for a period from December 2002 to December 
2004 show treatment for schizophrenia.  Diagnosis and 
treatment of a psychiatric disorder beginning years after 
service was known at the time of the RO's March 2000 
decision.  Therefore, this evidence is cumulative of evidence 
previously considered and is not new for purposes of 
reopening the claim.  Moreover, these records do not link the 
condition with service and are not material evidence since 
they are not so significant that they must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

The veteran submitted medical evidence in April 2004 and was 
notified by the RO that a review of the evidence showed that 
the medical evidence submitted was the same evidence received 
in July 2001 and of record.  (The RO indicated that the 
duplicate copies were returned to the veteran.)  As noted 
above, duplicate documents, by their very nature, may not be 
new and material.  38 C.F.R. § 3.156(a).

An additional private treatment record shows treatment in 
February 2005 for an unrelated disorder.  This is not 
probative to the issue at hand, and therefore is not new and 
material evidence.  

A statement in February 2005 from the veteran that he had 
nerve problems during service is cumulative of the evidence 
of record at the time of the March 2000 decision.  Although a 
layperson's observations are competent evidence, there is no 
evidence that the veteran has the necessary medical training 
to provide a medical opinion.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 
5108).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  Therefore this evidence is cumulative and not new 
and material.  The veteran is competent to report that on 
which he has personal knowledge, but the record does not show 
that he has the necessary medical training and/or expertise 
to provide a medical opinion.  Consequently, his statement is 
cumulative in nature, does not qualify as material evidence 
and is insufficient to reopen the claim.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Records from the SSA received in April 2005 contain a 
favorable decision in May 1981 and medical records on which 
the decision was based.  The SSA decision shows that the 
veteran's disability began in December 1979 and the diagnosis 
was chronic undifferentiated schizophrenia.  Medical 
evaluations for the SSA in May 1981 and June 1982 show a 
diagnosis of chronic schizophrenia.  The examiner in June 
1982 noted the veteran had a three to four year history of 
mental illness diagnosed as schizophrenic reaction, chronic 
undifferentiated type.  This evidence showing a diagnosis of 
chronic schizophrenia many years after service is cumulative 
of evidence previously considered and is not new for purposes 
of reopening the claim.  Also, these records do not link the 
condition with service and are not material evidence since 
they are not so significant that they must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  VA hospitalization records in 1980 and 1981 were 
previously of record and as noted above, duplicate copies are 
not new and material evidence.

Upon review, the Board observes that the additional evidence 
submitted since the RO's final March 2000 rating decision 
does not show that the veteran had a psychiatric disorder in 
service, within one year of service, or provide medical 
evidence relating the veteran's schizophrenia to service.  
The Board finds that the evidence submitted by the appellant 
in his attempt to reopen his claim of entitlement to service 
connection for a psychiatric disorder, when viewed with that 
submitted prior to the March 2000 rating decision, in which 
the RO determined that new and material evidence had not been 
received to reopen the claim, is not new and material 
evidence as defined by the regulation.  The evidence is 
either duplicative or cumulative of previously submitted 
evidence or does not bear directly and substantially upon the 
specific matter under consideration.  Therefore, the Board 
finds that such evidence is not so significant that it must 
be addressed in order to decide fairly the merits of the 
claim.  Accordingly, the Board finds that new and material 
evidence has not been received since the RO's March 2000 
determination and the claim is not reopened.  See 38 C.F.R. § 
3.156(a) (2005).


ORDER

New and material evidence not having been presented or 
secured, the veteran's request to reopen his claim for 
entitlement to service connection for a psychiatric disorder 
is denied.





	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


